DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1 December 2021 regarding the Drawing Objection have been fully considered but they are not persuasive. While claim 15 was cancelled, there are still objections to the drawings, as shown below. 
Applicant's arguments regarding the 35 USC 103 rejection of claims 9-17 have been fully considered but the amendment required the examiner to find a new reference, as shown below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transformer tank arranged in the interior of the nacelle of wind turbine and the active part of the transformer of claim 1 and the pressing structure of the transformer core of claim 16 must be included in the drawings or cancelled from the claims. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiederkehr (US 2,941,171), in view of Gaard et al. (“Gaard”; US 2013/0058070) and De Ridder et al. (“De Ridder”; US 3,168,777).
Regarding claim 9: Wiederkehr discloses an arrangement comprising: 

at least one brace (25) is within an interior of the transformer tank, which connects mutually opposing wall regions of the transformer tank (via 26); 
wherein the active part of the transformer is enclosed by the transformer tank in one of (i) a liquid-tight and (ii) gas-tight manner (column 1, lines 18-26).
Wiederkehr does not explicitly disclose a transformer tank, which is arranged in a nacelle of a wind turbine, at least one brace extends across the interior of the transformer tank and connects mutually opposing external wall regions of the transformer tank, and wherein the transformer tank is inserted into mechanical supporting structure of the nacelle such that the transformer tank forms part of the mechanical supporting structure of the nacelle.
However, Gaard discloses a transformer tank, which is arranged in a nacelle of a wind turbine (Fig. 6), and 
wherein the transformer tank is inserted into mechanical supporting structure (115, Fig. 11) of the nacelle such that the transformer tank forms part of the mechanical supporting structure of the nacelle (as shown in Fig. 11, paragraph 0077).
And, De Ridder discloses at least one brace (88; Fig. 10 and 11) extends across an entirety of the interior of the transformer tank (shown in Fig. 11, the brace extends through 82 and to the tank wall) and connects mutually opposing external wall regions of the transformer tank (as shown in Fig. 10). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the transformer tank of 
Regarding claim 10: Wiederkehr discloses the mutually opposing wall regions are mutually opposing side walls or mutually opposing wall regions of a surrounding side wall (27, as shown in Fig. 2).
Regarding claim 11: Wiederkehr discloses the brace is at least partially formed as a straight beam (26 is a straight beam).
Regarding claim 12: Wiederkehr discloses the brace is at least partially formed as a straight beam (26 is a straight beam).
Regarding claim 13: Wiederkehr discloses at least two opposing wall regions (27, but does not explicitly disclose the at least two opposing wall regions of the mutually opposing wall of the transformer tank are connected to the mechanical supporting structure of the nacelle in a fixed manner.
However, Gaard discloses the at least two opposing wall regions of the mutually opposing wall of the transformer tank are connected to the mechanical supporting structure of the nacelle in a fixed manner (paragraph 0077).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the transformer tank of Wiederkehr to be inserted into a wind turbine nacelle, as disclosed by Gaard, in order to provide a transformer for a wind turbine. 
Regarding claim 14: Wiederkehr discloses a brace connected to the transformer tanks but does not explicitly disclose the at least one brace is connected to a wall of the transformer tank at a point at which the wall of the transformer tank is connected to the mechanical supporting structure of the nacelle.
However, Gaard discloses the at least one brace (114, Fig. 11) is connected to a wall of the transformer tank at a point at which the wall of the transformer tank is connected to the mechanical supporting structure (at 115) of the nacelle (as shown in Fig, 11).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the transformer tank of Wiederkehr to be inserted into a wind turbine nacelle, as disclosed by Gaard, in order to provide a transformer for a wind turbine. 
Regarding claim 16: Wiederkehr discloses part of the brace is formed by a component of a pressing structure (into 26) of the transformer core (13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832